      Case
       Case1:19-cv-10898-LAK-KHP
            1:19-cv-10898-LAK-KHP Document
                                   Document70-1
                                            71 Filed
                                                Filed12/11/20
                                                      12/09/20 Page
                                                                Page11ofof66



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
                                                                                                   12/11/2020
WILSON GALARZA,
                                                                              STIPULATION AND
                                                             Plaintiff,     PROPOSED PROTECTIVE
                                                                            ORDER FOR ATTORNEYS’
                              -against-                                          EYES ONLY

THE CITY OF NEW YORK, et al.,                                               19 CV 10898 (LAK) (KHP)

                                                         Defendants.

----------------------------------------------------------------------- x


                 WHEREAS, plaintiff has sought in discovery certain information which
defendants deem to be sensitive and confidential information that is inappropriate for disclosure
to plaintiff or the public, and to raise law enforcement concerns as well as privacy and security
concerns for the individuals involved; and

               WHEREAS, the Parties have conferred and agreed to the following terms of
“Attorneys’ Eyes Only” confidentiality pursuant to Paragraph 4 of the Stipulation and Protective
Order that was entered by the Court on June 27, 2020, and the Court having found that good
cause exists for the issuance of an appropriately tailored “Attorneys’ Eyes Only” confidentiality
order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

                ORDERED that the following restrictions and procedures shall apply to
“Attorneys’ Eyes Only” Information produced by defendants in connection with the pre-trial
phase of this action:

                 1.       Counsel for defendants may designate any document or information, in
                          whole or in part, as “Confidential – Attorneys’ Eyes Only” if counsel
                          determines, in good faith, that such designation is necessary to protect the
                          interests of the client in information that is sensitive information that is not
                          suitable for disclosure to clients. Such information shall include
                          defendants’ medical records that are subject to the protections of the
                          Health Insurance Portability and Accountability Act (HIPAA), and/or
                          other federal and state laws governing the privacy of medical information,
                          and other, similar documents containing defendants’ medical information
                          related to the underlying incident, and photos or likenesses of members of
                          the New York City Police Department derived from depositions that may
                          be recorded by audiovisual means pursuant to Rules 28(a) and 30(b)(3) of
                          the Federal Rules of Civil Procedure, including any and all photographs,
                          negatives, digital camera files, print images, computer-generated
                          likenesses, or visual depictions of any kind related to or derived therefrom.
                          Information and documents that are designated as “Confidential –
                          Attorneys’ Eyes Only” shall be stamped or labelled “CONFIDENTIAL –
                          ATTORNEYS’ EYES ONLY.”
Case
 Case1:19-cv-10898-LAK-KHP
      1:19-cv-10898-LAK-KHP Document
                             Document70-1
                                      71 Filed
                                          Filed12/11/20
                                                12/09/20 Page
                                                          Page22ofof66



       2.    The “Confidential – Attorneys’ Eyes Only” Information disclosed will be
             held and used by the attorneys receiving such information solely for use in
             connection with the action and shall not be disclosed to plaintiff or to the
             public.

       3.    In the event that plaintiff’s counsel challenges defendants’ designation of
             information as “Confidential – Attorneys’ Eyes Only,” counsel shall make
             a good faith effort to resolve the dispute, and in the absence of a
             resolution, may seek resolution by the Court. Nothing in this Protective
             Order constitutes an admission by any party that “Confidential –
             Attorneys’ Eyes Only” Information disclosed in this case is relevant or
             admissible. Each party reserves the right to object to the use or
             admissibility of the “Confidential – Attorneys’ Eyes Only” Information.

       4.    Information designated as “Confidential – Attorneys’ Eyes Only” shall not
             be disclosed by counsel for plaintiff to any person, except:

             a.   Counsel of the requesting party, including in-house counsel;

             b.   Employees of such counsel assigned to and necessary to assist in the
                  litigation;

             c.   Consultants or experts assisting in the prosecution of the matter, to
                  the extent deemed necessary by counsel; and

             d.   The Court (including the mediator, or other person having access to
                  any Confidential Information by virtue of his or her position with the
                  Court).

       5.    Prior to disclosing or displaying the “Confidential – Attorneys’ Eyes
             Only” Information to any person, counsel must:

             a.   Inform the person of the “Confidential – Attorneys’ Eyes Only”
                  nature of the information or documents;

             b.   Inform the person that this Court has enjoined the use of the
                  information or documents by him/her for any purpose other than this
                  litigation and has enjoined the disclosure of the information or
                  documents to any other person; and

             c.   Require each such person to sign an agreement to be bound by this
                  Order in the form attached hereto.

             d.   In the case of a deposition, require the individual operating the
                  camera (or, in the case of a virtual deposition, the individual
                  recording the deposition) at each deposition and preparing the
                  videotape of each deposition meet the requirements for a person
                  before whom a deposition may be taken as set forth in Rule 28 of the
                  Federal Rules of Civil Procedure. A principal of the videotaping or

                                      2
Case
 Case1:19-cv-10898-LAK-KHP
      1:19-cv-10898-LAK-KHP Document
                             Document70-1
                                      71 Filed
                                          Filed12/11/20
                                                12/09/20 Page
                                                          Page33ofof66



                  recording service used by plaintiff shall sign the consent agreement
                  in the form annexed hereto, as well as each individual employee or
                  contractor of the service who operates the camera or recording
                  device or who otherwise has access to the “Confidential Materials –
                  Attorneys’ Eyes Only.”

       6.    The disclosure of a document or information without designating it as
             “Confidential – Attorneys’ Eyes Only” shall not constitute a waiver of the
             right to designate such document or information as “Confidential –
             Attorneys’ Eyes Only” Information. If so designated, the document or
             information shall thenceforth be treated as “Confidential – Attorneys’
             Eyes Only” Information subject to all the terms of this Stipulation and
             Order.

       7.    Any Personally Identifying Information (“PII”) (e.g., social security
             numbers, financial account numbers, passwords, and information that may
             be used for identity theft) exchanged in discovery shall be maintained by
             the receiving party in a manner that is secure and confidential and shared
             only with authorized individuals in a secure manner. The producing party
             may specify the minimal level of protection expected in the storage and
             transfer of its information. In the event the party who received PII
             experiences a data breach, it shall immediately notify the producing party
             of same and cooperate with the producing party to address and remedy the
             breach. Nothing herein shall preclude the producing party from asserting
             legal claims or constitute a waiver of legal rights and defenses in the event
             of litigation arising out of the receiving party’s failure to appropriately
             protect PII from unauthorized disclosure.

       8.    Pursuant to Federal Rule of Evidence 502, the production of privileged or
             work-product protected documents or communications, electronically
             stored information (“ESI”) or information, whether inadvertent or
             otherwise, shall not constitute a waiver of the privilege or protection from
             discovery in this case or in any other federal or state proceeding. This
             Order shall be interpreted to provide the maximum protection allowed by
             Federal Rule of Evidence 502(d). Nothing contained herein is intended to
             or shall serve to limit a party’s right to conduct a review of documents,
             ESI or information (including metadata) for relevance, responsiveness
             and/or segregation of privileged and/or protected information before
             production.

       9.    Notwithstanding the designation of information as “Confidential –
             Attorneys’ Eyes Only” in discovery, there is no presumption that such
             information shall be filed with the Court under seal. The parties shall
             follow the Court’s procedures with respect to filing under seal.

       10.   Within 30 days after the termination of this case (and in no event later than
             30 days after entry of final judgment no longer subject to further appeal),
             “Confidential – Attorneys’ Eyes Only” Information, including all copies,
             notes, and other materials containing or referring to information derived
                                       3
     Case
      Case1:19-cv-10898-LAK-KHP
           1:19-cv-10898-LAK-KHP Document
                                  Document70-1
                                           71 Filed
                                               Filed12/11/20
                                                     12/09/20 Page
                                                               Page44ofof66



                     therefrom, shall be promptly returned to defendants’ attorneys, or, upon
                     their consent, certified as destroyed, and all persons ho possessed such
                     materials shall verify their return or destruction by affidavit furnished to
                     defendants’ attorneys.

              11.    Nothing herein shall preclude the parties from disclosing material
                     designated to be “Confidential – Attorneys’ Eyes Only” Information if
                     otherwise required by law or pursuant to a valid subpoena.

              12.    Nothing herein shall be construed to limit defendants’ use of the
                     “Confidential– Attorneys’ Eyes Only” Information in any manner.

              13.    Notwithstanding the terms of this agreement, the Stipulation and
                     Protective Order in place in this action that was “So Ordered” by the Court
                     on June 27, 2020, shall remain in full force and effect.

              14.    The parties reserve their rights to seek modification of this Stipulation and
                     Protective Order by application to the Court for good cause shown at any
                     time during the course of this litigation.


              SO STIPULATED AND AGREED.

Robert T. Perry, Esq.                                      JAMES E. JOHNSON
300 Cadman Plaza West, 12th Floor                          Corporation Counsel of the City
Brooklyn, NY 11201                                         of New York
(212) 219-9410                                             100 Church Street
rtperry32@gmail.com                                        New York, NY 10007
                                                           (212) 356-2355
                                                           sscharfs@law.nyc.gov

By: __/s/Robert T. Perry_____________
                                                           By: _/s/Susan P. Scharfstein____
Kenneth Gilbert, Esq.                                            SUSAN P. SCHARFSTEIN
Kenneth Gilbert Law
2297 Seventh Avenue, 1st Floor
New York, NY 10030
(212) 234-8494
kenny@kennethgilbertlaw.com


By: __/s/Kenneth Gilbert_____________


Dated: December 9, 2020                                    Dated: December 9, 2020




                                               4
     Case
      Case1:19-cv-10898-LAK-KHP
           1:19-cv-10898-LAK-KHP Document
                                  Document70-1
                                           71 Filed
                                               Filed12/11/20
                                                     12/09/20 Page
                                                               Page55ofof66




SO ORDERED.


                                           KATHARINE H. PARKER, U.S.M.J.



Dated:      New York, New York
            ___12/11/2020________




                                       5
     Case
      Case1:19-cv-10898-LAK-KHP
           1:19-cv-10898-LAK-KHP Document
                                  Document70-1
                                           71 Filed
                                               Filed12/11/20
                                                     12/09/20 Page
                                                               Page66ofof66




                                         Agreement

              I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as “Confidential –
Attorneys’ Eyes Only” Information.” I have been informed that any such documents or
information labeled “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” are confidential by
Order of the Court.

                I hereby agree that I will not disclose any information contained in such
documents to any other person. I further agree not to use any such information for any purpose
other than this litigation.

DATED:


Signed in the presence of:



____________________________________
(Attorney)
